Citation Nr: 0507424	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-15 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected neurogenic bladder, currently evaluated as 
40 percent disabling.  

2.  Entitlement to special monthly compensation (SMC) at a 
rate in excess of that authorized by 38 U.S.C. § 1114(m).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1996.  

This case arises out of decisions of the Department of 
veterans Affairs (VA) Regional Office in Wilmington, 
Delaware.  

The veteran testified at a hearing chaired by the undersigned 
Veterans Law Judge in November 2002.  In a January 2003 
decision, the Board denied the veteran's claim of entitlement  
to a disability rating in excess of 30 percent for the 
veteran's service-connected irritable bowel syndrome, a 
disability rating in excess of 40 percent for a neurogenic 
bladder, and entitlement to SMC at a rate in excess of that 
authorized by 38 U.S.C. § 1114(m).  The veteran duly appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2004, counsel for the 
veteran and the Secretary of VA filed a Joint Motion for 
Remand.  In that Joint Motion, the parties indicated that the 
veteran should be afforded a VA examination to determine if 
she was rendered in need of aid and attendance by pathology 
other than loss of use of her feet.  The Appellee's Brief of 
May 2004 requested that the neurogenic bladder claim be 
remanded to allow the Board to address the significance of 
the appellant's testimony in the context of her claim for an 
increased disability rating.  An Order of the Court dated 
October 12, 2004 vacated and remanded those parts of the 
Board's January 2003 decision which denied a disability 
rating in excess of 40 percent for a neurogenic bladder and 
entitlement to SMC at a rate in excess of that authorized by 
38 U.S.C. § 1114(m).  

The Court affirmed that aspect of the Board's January 2003 
decision which denied a disability rating in excess of 30 
percent for irritable bowel syndrome.  The Board's decision 
is therefore final.  See 38 C.F.R. § 20.1100 (2004).  That 
matter will be discussed no further herein.  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2004).    

The issue of entitlement to SMC at a rate in excess of that 
authorized by 38 U.S.C. § 1114(m) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as the whether the veteran's 
service-connected neurogenic bladder is manifested by voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed more than 4 times a day.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for a 
neurogenic bladder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.115a, 4.115b, Diagnostic 
Code 7542 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to a increased disability rating for a 
neurogenic bladder, currently evaluated as 30 percent 
disabling.  

The veteran contends that she is entitled to a higher 
disability rating for her service-connected neurogenic 
bladder.  As was noted in the Introduction, the veteran's 
claim for entitlement to SMC at a rate in excess of that 
authorized by 38 U.S.C. § 1114(m) is being remanded for 
additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board's January 2003 decision contained an extensive 
discussion of the requirements of the VCAA [see the Board's 
January 2, 2003 decision, pages 5-9.].  The Board concluded 
as follows:  "The Board has considered VA's duty to inform 
the veteran of the evidence needed to substantiate her claim 
and to assist her in obtaining the relevant evidence, and 
finds that the provisions of the laws and regulation apply to 
the veteran's claim.  The Board further finds that 
development of the issues on appeal has proceeded in 
accordance with the laws and regulation."
The Court-adopted Joint Motion did not identify any defect in 
the Board's January 2003 decision regarding the provisions of 
the VCAA.  Nor did the Court identify any deficiencies with 
respect to VCAA compliance on the part of VA.  The sole 
reason for remand of this issue as stated in Court Order was 
to allow the Board to address the significance of the 
appellant's testimony in the context of her claim for an 
increased disability rating.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]; Cerullo v. Derwinski, 1 Vet. App. 295, 200 
(1991) [one reason advanced by Court for statutory 
interpretation was that it would "help[ ] prevent the wasting 
of judicial time and resources"].  In this case, neither 
party raised any concerns about the VCAA.  Nor did the Court.  

The Board additionally notes that the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which stands 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO, was rendered several 
months prior to the parties' April 2004 Joint Motion.    

Although the Court's October 2004 Order serves to vacate the 
Board's January 2003 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the relevant law and regulations 
and discussed these legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
January 2003 denial, the veteran has already had an extensive 
advisement of the evidence that would be required to 
substantiate her claim.  

Subsequent to the Court's Order, on January 13, 2005, the 
Board wrote to the veteran, asking if she had any additional 
evidence and argument to submit.  This satisfies the "give 
us everything you've got" provision contained in 38 C.F.R. 
§ 3.159 which was referenced by the Court in Pelegrini.  In 
March 2005, the veteran responded that she did not have 
anything else to submit.  

Therefore, given the Court's injunction against piecemeal 
litigation, the Board is confident that the VCAA is not an 
issue in this case.  That is, the Board believes that the law 
of the case is that the are no VCAA defects which have been 
raised by the veteran and which need be addressed by the 
Board.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) 
[under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, 
and therefore, Board is not free to do anything contrary to 
the Court's prior action with respect to the same claim].

Relevant law and regulations

With the grant of service connection for a neurogenic bladder 
in February 2002, the RO assigned a 40 percent rating.  The 
veteran contends that her disability warrants a higher 
evaluation.  

Disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities.  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection for a 
neurogenic bladder in February 2002.  Because she has 
appealed the initial rating, the Board must consider the 
applicability of staged ratings covering the time period in 
which her claim and appeal has been pending.  See Fenderson 
v. West, 12 Vet. App. 119, 126-27 (1999).

Specific rating criteria

According to Diagnostic Code 7542, a neurogenic bladder is to 
be rated as a voiding dysfunction.  See 38 C.F.R. § 4.115b 
(2004).  Voiding dysfunction is to be evaluated as urine 
leakage or frequency, or obstructed voiding.  See 38 C.F.R. 
§ 4.115a.

Urine leakage requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day warrants a 60 percent rating.  If the 
disorder requires the use of absorbent materials that must be 
changed two to four times a day, a 40 percent rating is 
applicable.  For urinary frequency, a maximum 40 percent 
rating is applicable if the daytime voiding interval is less 
than one hour, or if the veteran awakens at night to void 
five or more times per night.  For obstructed voiding, the 
regulation provides a maximum 30 percent rating for urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.

Analysis

As noted above, a 60 percent evaluation requires the use of 
any appliance or the wearing of absorbent materials which 
must be changed more than four times a day.  Although a VA 
urology examination in September 2001 determined that the 
veteran wore absorbent pads that had to be changed two to 
four times a day, she testified in November 2002 that the 
pads had to be changed "4 times a day at least".  
See November 2002 hearing transcript, page 17.  

The Board believes that remanding this case for another 
examination as to this issue would not be fruitful.  The 
veteran is competent to testify as to the matter to be 
decided.

Resolving doubt in the veteran's favor, the Board finds that 
the evidence is at least in equipoise as to the matter of the 
veteran's entitlement to a 60 percent evaluation for the 
service-connected neurogenic bladder.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  A 60 percent 
rating is accordingly granted.  
A 60 percent rating is the highest authorized under this 
Diagnostic Code.
No other diagnostic code is applicable, and the veteran does 
not so contend.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in February 
2002.  Because she has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which her claim and appeal have been 
pending.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's neurogenic bladder was rated by the RO as 40 
percent disabling from February 18, 1997.  After reviewing 
the evidence, described above, the Board believes that the 60 
percent rating should be made effective from February 18, 
1997.  A longitudinal review of the evidence shows that the 
severity of the condition has remained constant since the 
date of service connection.  Resolving doubt in the veteran's 
favor, the Board finds it reasonable to conclude that the 
symptomatology associated with the veteran's service-
connected neurogenic bladder has  nearly approximated that 
which calls for a 60 percent rating under Diagnostic Code 
7542 from February 18, 1997.     

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 60 percent rating is warranted for 
neurogenic bladder effective February 18, 1997.  


ORDER

A 60 percent disability rating for a neurogenic bladder is 
granted, effective February 18, 1997, subject to controlling 
regulations applicable to the payment of monetary benefits. 




REMAND

2.  Entitlement to SMC at a rate in excess of that authorized 
by 38 U.S.C. § 1114(m).  

SMC is payable at the maximum rate if, as the result of 
service-connected disability, the veteran has suffered 
disability under conditions which would entitled such veteran 
to two or more of the rates provided in 38 U.S.C.A. §§ (l)-
(n), no condition being considered twice in the 
determination, or if the veteran has suffered blindness and 
deafness, or if the veteran has suffered the anatomical loss 
of both arms so near the shoulder as to prevent the use of 
prosthetic appliances.  Paralysis of both lower extremities 
together with loss of anal and bladder sphincter control will 
entitle the veteran to the maximum rate.  Determinations must 
be based upon separate and distinct disabilities, which 
requires that if a veteran who has suffered the loss of use 
of two extremities is being considered for the maximum rate 
payable pursuant to 38 U.S.C.A. § 1114(o) on account of the 
regular need for aid and attendance, the need for regular aid 
and attendance must result from pathology other than that of 
the extremities.  The fact that two separate and distinct 
entitling disabilities result from a common etiological agent 
will not preclude maximum entitlement.  38 U.S.C.A. § 
1114(o), 38 C.F.R. § 3.350(e).

In addition to the statutory rates payable in accordance with 
38 U.S.C.A. §1114(l)-(n), an additional single permanent 
disability independently ratable at 100 percent will afford 
entitlement to the next higher statutory rate payable under 
38 U.S.C.A. 
§ 1114.  In no event may the amount payable exceed that 
provided in 38 U.S.C.A. § 1114(o).  The single permanent 
disability independently ratable at 100 percent must be 
separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. §§ 1114(l)-(n).  If the 
multiple entitlement is based on loss or loss of use of 
extremities that is caused by the same etiological disease or 
injury, that disease or injury may not serve as the basis for 
the independent rating unless it is so rated without regard 
to the loss or loss of use.  Anatomical loss or loss of use, 
or a combination thereof, of three extremities shall entitle 
a veteran to the next higher rate without regard to whether 
that rate is a statutory rate or an intermediate rate, not to 
exceed the amount shown in 38 U.S.C.A. § 1114(p).  38 
U.S.C.A. § 1114(p), 38 C.F.R. § 3.350(f).

Documents in the claims file indicate that the veteran's 
service-connected disabilities currently consist of the 
following disorders: post-operative residuals of a right 
radical mastectomy for breast cancer, (rated as 100 percent 
disabling); loss of use of both lower extremities (100 
percent); post-traumatic stress disorder [PTSD] (50 percent); 
right arm weakness due to axillary lymph node dissection (40 
percent); neurogenic bladder (40 percent); post-operative 
abdominoplasty weakness (30 percent); irritable bowel 
syndrome (30 percent); limited right ankle motion (10 
percent); scar, donor site, TRAM flap (10 percent); and 
endometrial atrophy (zero percent).

The evidence shows that the veteran is in need of regular aid 
and attendance, and she has been found to have lost the use 
of the feet, both of which entitle her to special monthly 
compensation in accordance with 38 U.S.C.A. § 1114(l).  In 
order to qualify for two rates provided in that section, 
however, the evidence must show that the need for regular aid 
and attendance and the loss of use of the feet are based on 
separate and distinct disabilities.  If a veteran who has 
suffered the loss of use of two extremities is being 
considered for the maximum rate payable pursuant to 38 
U.S.C.A. § 1114(o) on account of the regular need for aid and 
attendance, the need for regular aid and attendance must 
result from pathology other than that of the extremities.  38 
U.S.C.A. § 1114(o) (West 1991); 38 C.F.R. § 3.350(e)(3) 
(2004).

In the April 2004 Joint Motion, the parties noted that during 
a November 1997 VA examination, the examiner concluded that 
"[T]he veteran's ability to take care of herself is limited 
because she has evidence of dizziness, loss of memory, and 
difficulty in ambulating.  She gets confused, she is 
irritable."  The parties asserted that the Board failed to 
address that aspect of the November 1997 report that 
attributed the need for aid and attendance, at least in part, 
to symptoms such as loss of memory.  [Service connection is 
in effect for a psychiatric disability, PTSD.]  As such, the 
Joint Motion stated that the veteran should be afforded a VA 
examination to determine if she is rendered in need of aid 
and attendance by pathology other than loss of use of the 
feet.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should request that the veteran 
identify the approximate dates and places 
of any recent medical treatment provided 
to her for her service-connected 
disabilities.  All medical records 
identified by the veteran should be 
obtained pursuant to established 
procedure.

2.  VBA should schedule the veteran for a 
VA psychiatric examination to determine 
whether she is in need of aid and 
attendance as a result of her service-
connected PTSD.  All necessary special 
studies or tests, including appropriate 
psychological testing and evaluation, 
should be accomplished.  The examiner 
should opine whether the veteran's PTSD 
symptomatology results in the need for 
care or assistance on a regular basis.  
The rationale for all opinions offered 
should be provided.

3.  Thereafter, in consultation with an 
appropriate VA physician, VBA should 
determine whether, given the veteran's 
multiple service-connected disabilities, 
further examination(s) is warranted.  If 
so, such examination(s) should be 
scheduled.  VBA is reminded that the 
purpose of this remand is to determine 
whether the veteran is rendered in need 
results in the need for care or 
assistance on a regular basis. The 
rationale for all opinions offered should 
be provided. of aid and attendance by 
pathology other than loss of use of the 
feet.  Any examiner(s) who examines the 
veteran should provide an opinion in this 
regard.  The rationale for any opinion 
expressed must be provided.

4.  Thereafter, VBA should readjudicate 
the issue of entitlement to SMC at a rate 
in excess of that authorized by 38 U.S.C. 
§ 1114(m).  

If any benefit sought remains denied, the veteran should be 
provided a supplemental statement of the case, which reflects 
VBA consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until she is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


